UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1331



TESFAYE TEFERI,

                                                          Petitioner,

          versus


JOHN ASHCROFT,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-898-259)


Submitted:   October 20, 2004             Decided:   November 4, 2004


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, Arthur D. Wright, III, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Terri J.
Scadron, Assistant Director, Genevieve Holm, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tesfaye   Teferi,   a   native   and    citizen   of   Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board).    The order denied his motion to reconsider the

Board’s denial of his motion to reopen.            We have reviewed the

record and the Board’s order and find that the Board did not abuse

its discretion in denying Teferi’s motion to reconsider.            See 8

C.F.R. § 1003.2(a) (2004).    Accordingly, we deny the petition for

review on the reasoning of the Board.            See In re: Teferi, No.

A76-898-259 (BIA Feb. 17, 2004).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                        PETITION DENIED